Title: To Benjamin Franklin from Christopher Baldwin, 5 March 1779
From: Baldwin, Christopher
To: Franklin, Benjamin


Londo. 5 March 1779
Many thanks my dear Sir, for your kind letter of 26th. of Janry in answer to mine of 18th. Decr., for nothing could be more acceptable to me. When I wrote to you, it was with a wish and hope, that my letter might get to you, tho at the time, I little expected it would do so; I am therefore the more pleased with my success and have no doubt of this letter reaching you, since I put into the hands of our worthy friend Mr. Bridgen, who has promised to convey it to you upon Condition that I present his best compliments to you, which I now do.
Be assured I have read your letter more than once, and the Ladies of my fire side have done the like. You and our very worthy friend Mr. Small, are, & always have been, a frequent subject of conversation wth. us—that worthy amiable friend, is stil at Minorca. I wish he was here and you too—this wish contains multum in parvo, I would to God it was accomplished! Think for a moment of the pleasure we have had in smoothing the ruffled surface of the Pond on our Common, between me & neighbour Brown. Oh! that I could join you in pouring oil on a more troubled surface! Your Liturgy, wch. has long been Mrs. Baldwins regular Sunday entertainment, admits of praying for Peace in our days. Most heartily I do so. A few days after the receipt of your letter, I had an opportunity of writing to my Son and informing him of your kind intention to forward to him recommendations to the Marqs. de Bouillé; at the same time I desired him to address himself to Mr. Williams for such business as he might have at Nantes & also to recommend him to his friends. Some time after I wrote to my Son, we received accounts from the West Indies by which it seems probable, that Dominica may again be in the hands of the English—be that as it may, our obligations to you are the same, and I hope my Son will have the letters you sent him, to make use of in case of need.
The Profile I alluded to, is I am told, about 2 ½ inches long, of the Royal manufactory of Sauve— Miss Watkins promises to kiss it, the moment it comes to hand—so that your Experiment will certainly be tried.
I had a letter a few days ago from my friend Lady R from Nice, in wch. she tells me she was prevented calling on you, as she fully intended, by the shortness of the time she could stay at Paris.
Mrs. Baldwin and Miss Watkins desire to be very kindly rememberd to you and I beg you’l consider me my dear Sir as Your very sincre friend and humble Servant
Chr. Baldwin
 
Addressed: Dr. Franklyn / from yr. Humble servt. Genet
Notation: Chtr. Baldwin Londres 5. mars 1779.
